Jones, J.
It is not a county palatine; we know not, as Judges, what jurisdiction they have. And this is error, unless it is helped by some precedent in this court. It is not enough that the precedents in their court should have that stile, but it ought to be supported by some precedent of this court. For when they certify the record here, they shew by what authority they hold pleas; and although our books shew their jurisdiction, we are not bound as Judges, to take notice of it. But we may help this by alledging a *diminution of record, and send a certiorari to have the record made more full.